Citation Nr: 0200470	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  98-19 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for chronic sinusitis with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney-at-
law


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to March 
1974.  

This appeal arose from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO). 

In an April 2000 decision, the Board of Veterans' Appeals 
(Board) denied an evaluation in excess of 10 percent for the 
veteran's service-connected chronic sinusitis with allergic 
rhinitis.  In essence, the Board determined that the 
veteran's symptomatology was not severe enough to warrant an 
evaluation in excess of 10 percent under the applicable 
schedular criteria.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  

A February 2001 Appellee's Motion For Remand And To Stay 
Proceedings requested that the Court vacate the April 2000 
Board decision and remand the case  to the Board in 
accordance with Holliday v. Principi, 14 Vet. App. 327 
(2001), which interpreted the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  Appellant's 
Opposition To Appellee's Unilateral Motion For Remand was 
submitted to the Court in March 2001.  On April 2, 2001, a 
Court Order, based on the appellee's motion, vacated the 
Board's April 2000 decision and denied the appellant's 
motion.  The Court remanded the matter to the Board.  A 
letter was sent by the Board to the veteran's representative 
on June 28, 2001 indicating that additional argument and 
evidence could be submitted within 90 days of the date of the 
letter.  It was noted that if the veteran wished the Board to 
consider newly submitted evidence without first referring it 
to the RO for initial review and preparation of a 
Supplemental Statement of the Case, a waiver of RO 
consideration of the evidence pursuant to 38 C.F.R. 
§ 20.1304(c) (2000) would have to be submitted. 


REMAND

The Board notes that additional relevant private medical 
evidence was received by VA from Dr. W.P.C. on behalf of the 
veteran in July 2001.  The RO has not had an opportunity to 
readjudicate the veteran's claim in light of this evidence, 
and a September 2001 letter from the veteran's representative 
is to the effect that the right to RO adjudication of the 
claim under 38 C.F.R. § 20.1304(c) has not been waived.  
In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
health care provider, including VA, who 
may possess additional records pertinent 
to the issue on appeal.  After obtaining 
any necessary consent forms for the 
release of the veteran's medical records, 
the RO should obtain and associate with 
the veteran's VA claims folder any such 
records noted by the veteran that are not 
currently on file.

2.  After the above development has been 
completed, the veteran should be examined 
by an appropriate  medical specialist to 
determine the current severity of his 
service-connected sinusitis with allergic 
rhinitis.  The veteran's claims folder, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.  The examiner should describe 
all symptomatology due to the veteran's 
service-connected disability.  The report 
of the examination should be associated 
with the veteran's VA claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental actions have been conducted 
and completed in full.  The RO should  
undertake any other indicated 
development, to include any development 
required to comply with the notice and 
duty to assist provisions of the VCAA.  
The RO should then readjudicate the issue 
of entitlement to an evaluation in excess 
of 10 percent for the veteran's service-
connected sinusitis with allergic 
rhinitis, to include consideration of 
38 C.F.R. § 4.7 and all applicable 
diagnostic codes. 

4.  If the benefit sought on appeal is 
not granted, the veteran and his attorney 
should be provided with a SSOC and 
afforded an appropriate opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


